Citation Nr: 0508131	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02-17 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an effective date prior to November 18, 1996, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from July 1941 to 
September 1945, including verified status as a prisoner-of-
war (POW) of the Japanese government from April 1942 to 
February 1945.  He has numerous military awards and 
decorations reflective of his honorable and valorous service 
in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO determined that an effective date prior 
to November 18, 1996, was not warranted for the grant of 
entitlement to service connection for PTSD.

The Board notes that the veteran is service connected for a 
number of disorders in addition to PTSD, and has been granted 
a total (100 percent) rating based upon individual 
unemployability due to service-connected disabilities, 
effective from November 18, 1996.

This case was previously before the Board in November 2003, 
at which time it was remanded in accordance with due process 
considerations.  The actions requested in that remand have 
been undertaken and the case has returned to the Board for 
final appellate review.


FINDINGS OF FACT

1.  The veteran filed his original service connection claim 
for a nervous condition in July 1982.  There is no indication 
that any service connection claim, either formal or informal, 
was filed prior to July 1982.  Entitlement to service 
connection for a nervous condition was initially denied by 
the RO in February 1983.

2.  The veteran filed to reopen his claim for a psychiatric 
disorder/PTSD in November 1991.  That claim was denied by the 
RO in April 1992.  The veteran was notified of the decision 
in May 1992, and did not appeal it.  The decision became 
final in April 1993.

3.  On November 18, 1996, the veteran filed to reopen the 
claim for service connection for PTSD.  Service connection 
was ultimately granted by the RO in a February 1997 rating 
action, at which time an effective date of November 18, 1996, 
the date of the veteran's successful claim to reopen, was 
assigned.

4.  There was no claim for a nervous condition/psychiatric 
disorder/ PTSD filed prior to July 1982, and no successful 
application to reopen such a claim filed prior to November 
18, 1996.  


CONCLUSION OF LAW

The legal criteria for an effective date prior to November 
18, 1996, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5103A, 5107, 5108, 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a January 2004 letter implementing VA's duty to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claim and what the veteran's own responsibilities were in 
accord with the duty to assist.  Further, the veteran was 
specifically advised to identify any other evidence or 
information in support of his claim.  In addition, the 
appellant was advised by virtue of a July 2002 rating 
decision and a detailed August 2002 statement of the case 
(SOC) and subsequent Supplemental Statements of the Case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law and what the evidence must show in order to 
substantiate the claim.  

The Board notes that, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  The RO, however, 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claim in this decision of the Board.  
Rather, remanding this case again to the RO for further VCAA 
development would result only in additional delay, with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim, 
and that VA examinations were conducted in conjunction with 
the claim.  Thus, the Board finds that VA has done everything 
reasonably possible to assist the veteran, and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

Service medical records were negative for any psychiatric 
disorder, and the September 1945 physical examination report 
showed that the nervous system was normal.  The veteran filed 
service connection claims in October 1945 for several 
conditions, including swelling of the feet, malnutrition, and 
a dental condition, but not for any psychiatric disorder.  VA 
examinations conducted in February 1951 and December 1953 
showed normal psychiatric evaluations.  

The veteran filed his original claim for a nervous condition 
in July 1982.  A VA examination was conducted in October 
1982, at which time diagnoses indicating no evidence of post-
traumatic stress syndrome; alcohol abuse by history; and 
multiple mild phobias and cyclothymic personality features, 
by history, were made.  

In a February 1983 rating decision, the RO denied service 
connection for a nervous disorder, characterized as post-
traumatic stress neurosis.  The RO explained that the service 
records contained no evidence referable to a psychiatric 
disorder, and that findings on the October 1982 VA 
examination had shown no evidence of post-traumatic stress 
syndrome.  

In November 1991, the veteran filed to reopen his service-
connection claim for a psychiatric disorder/PTSD.  A VA 
examination was conducted in February 1992.  The examiner 
noted that the veteran had clearly experienced traumatic 
events as a POW, which for most people would have been 
catastrophic.  The examiner noted that the veteran was very 
healthy and had excellent coping skills, which had enabled 
him to live productively despite the horror of his 31/2 years 
as a POW.  The examiner concluded that, although the veteran 
frequently reflected on and recalled with bitterness and 
sadness his POW experience, he did not meet the criteria for 
a diagnosis of PTSD, and was not disabled in any way from a 
psychiatric standpoint.  There was no Axis I or II diagnosis 
made. 

Service connection for PTSD was then denied, in an April 1992 
rating action.  The veteran was notified of that decision in 
May 1992 and did not appeal it.  

On November 18, 1996, the veteran filed to reopen his PTSD 
claim.  He submitted records from Kaiser Permanente (Kaiser) 
dated in December 1996, which reflect that he was treated for 
a condition diagnosed as PTSD, delayed onset, mild to 
moderate.  The record also contains a private medical 
statement date in January 1997 from the veteran's treating 
doctor at Kaiser, which indicated that he had initially seen 
the veteran in early December 1996.

A VA PTSD examination was conducted in January 1997.  The 
examiner rendered a diagnosis of PTSD, explaining that this 
was manifested by avoidant behavior, daily intrusive 
thoughts, anxiety, and depression.  The examiner expressed 
the opinion that, despite two previously negative PTSD 
examinations, the veteran did have sufficient symptomatology 
related to his POW and combat experiences as to warrant a 
diagnosis of PTSD, and characterized it as moderate in 
degree.

In a February 1997 rating action, the RO granted service 
connection for PTSD, assigning a 30 percent evaluation 
effective from November 18, 1996.  

The file contains medical records from Kaiser received in 
February 1997 showing that the veteran was initially seen in 
early December 1996, at which time a diagnosis of PTSD was 
made, and reflecting that he was treated in December 1996 and 
January 1997.  The file also contains the veteran's POW 
medical records.  

In September 1997, the veteran completed a form regarding KZ 
Syndrome - Concentration Camp Syndrome.

The veteran underwent a POW protocol examination in October 
1997.  A PTSD examination was also conducted in October 1997.  
Axis I diagnoses of PTSD, extremely severe; and major 
depression, ongoing, were made.  

In a February 1998 rating action, the RO granted a 70 percent 
evaluation for PTSD, effective from November 18, 1996.  That 
evaluation was continued in a May 1998 rating action.

In February 2000, the veteran requested an earlier effective 
date for the grant of PTSD.  In this appeal, he asks that it 
be effective from the date of the St. Patrick's Day Parade in 
New York City on March 17, 1945, when, he reports, his PTSD 
first occurred, just 43 days after he was released as a POW.  

In support of his claim, the veteran submitted his own 
statements, lay statements, POW medical records, drawings, 
articles, and excerpts from his own book and other 
publications, regarding the trauma sustained as a POW.  All 
of this evidence was received by VA subsequent to November 
1996.

The claim for an earlier effective date for the grant of 
service connection was denied in a July 2002 rating decision.  

In October 2002, additional evidence was received which 
includes a statement from a licensed social worker at Kaiser 
recommending that the veteran's diagnosis of PTSD be 
effective from September 1945, when he was granted an award 
of "pension".  (That statement is inaccurate; the veteran 
was awarded disability compensation effective from his 
separation from service in September 1945, for residuals of 
diseases incurred during his confinement as a POW.)  It was 
noted that a diagnosis of PTSD was clearly consistent with 
the conditions of the veteran's captivity as a POW.  

VA medical records dated from 1999 to 2004 are also on file.  
The veteran also submitted a videotape and an article about 
himself sharing his POW experiences from a local newspaper, 
dated in November 2004.

III.  Pertinent Law and Regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be "the date of receipt of 
claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The 
date of receipt shall be the date on which a claim, 
information, or evidence was received by VA.  38 C.F.R. § 
3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.

IV.  Analysis

The veteran asserts that an effective date in 1945 should be 
assigned, as the date he proposes represents the time when 
symptoms of PTSD were first manifested, only 43 days after 
his release from confinement as a POW.

The veteran filed his original claim for a psychiatric 
disorder, characterized as a nervous condition, in July 1982.  
In a February 1983 rating decision, the RO denied service 
connection for a nervous disorder, characterized as post-
traumatic stress neurosis.  The RO explained that the service 
records contained no evidence

referable to a psychiatric disorder, and that findings on the 
October 1982 VA examination showed no evidence of post-
traumatic stress syndrome.  The veteran did not appeal that 
decision.  

Subsequently, the veteran filed to reopen his claim for a 
psychiatric disorder/PTSD in November 1991.  A VA examination 
was conducted in February 1992.  The examiner concluded that, 
although the veteran frequently reflected on and recalled 
with bitterness and sadness his POW experience, he did not 
meet the diagnostic criteria for PTSD and was not disabled in 
any way from a psychiatric standpoint.  There was no Axis I 
or II diagnosis made.  Service connection for PTSD was denied 
in an April 1992 rating action.  The veteran was notified of 
that decision in May 1992, and did not appeal it.  The 
decision therefore became final in April 1993, at the end of 
the one-year appeal period provided by law.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991). 

In order to reopen a claim which has been denied in a final 
decision, new and material evidence must be submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Following the RO's April 
1992 denial of the claim, the veteran filed to reopen the 
claim on November 18, 1996.  Ultimately it was determined, in 
effect, that new and material evidence had been submitted to 
reopen the claim and that a grant of service connection was 
warranted, effective from November 18, 1996, the date of 
filing of the successfully reopened claim.

The Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 
10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 
343 (1997).  In Lalonde, the Court stated that the effective 
date of an award of service connection is not based upon the 
date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Similarly, in Williams v. Gober, 10 Vet. App. 447, 451 
(1997), the Court held that an effective date for the grant 
of service connection will


not be any earlier than the date of receipt of claim, in 
cases such as this one, where the claim upon which the award 
is granted is filed more than one year after the claimant's 
separation from service.  

The Board has reviewed the record to determine whether an 
informal or formal claim for a psychiatric disorder was filed 
at any time between the veteran's separation from service in 
September 1945 and the initial claim filed in July 1982.  
Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If that application 
is received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a). 

A review of the claims folder reflects that there was no 
formal claim or informal claim meeting the requirements of 38 
C.F.R. § 3.155 for a psychiatric condition/PTSD/mental 
disorder/nervousness filed within the veteran's first post-
service year or before July 1982, nor does the veteran 
maintain that a claim was filed any earlier.  It is well 
established by the record that the veteran did not file a 
service-connection claim for a nervous condition/PTSD prior 
to July 1982, and therefore there is no basis for the 
assignment of an effective date prior to that time under the 
applicable VA regulations.  See 38 C.F.R. § 3.400(b)(2).  
Accordingly, assigning an effective date of 1945 is a legal 
impossibility.  

Unfortunately, although claims for PTSD were filed in both 
July 1982 and November 1991, again, these dates do not 
provide a legal basis for the assignment of an earlier 
effective date, as ultimately the RO denied these claims in 
final decisions rendered in February 1983 and April 1992, 
respectively.  

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 3.400(q).  
Similarly, the provisions of 38 C.F.R. § 3.400(r) provide 
that the effective date for an award of service connection 
may be granted only from the date of a successful application 
to reopen the claim supported by new and material evidence, 
or the date entitlement arose, whichever is later.  
Therefore, under the applicable statute and regulation, the 
effective date cannot be the date of veteran's claims in July 
1982 and November 1991.  Waddell v. Brown, 5 Vet. App. 454, 
456 (1993).

Following the April 1992 rating decision denying the claim, 
the veteran filed to reopen the claim for service connection 
for PTSD on November 18, 1996.  In February 1997, the RO 
subsequently granted service connection for PTSD and assigned 
an effective date of November 18, 1996.  The Board concludes 
that this is the correct effective date.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation 
and an award of compensation based on a reopened claim will 
be date of receipt of claim or date entitlement arose, 
whichever is later).

The Board notes that post-service evidence on file documents 
that PTSD was diagnosed as early as 1996 and suggests that 
PTSD symptoms may have been present as early as 1945.  
However, as is clear from the applicable regulations, it is 
the date of the claim, not the date of the onset of illness 
or disability, which is the decisive factor in the 
determination of the effective date.  Although the provisions 
of 38 C.F.R. § 3.400 contain exceptions to the general rule, 
none of those exceptions is applicable in this case.  The 
Court has held that the mere presence of a disability does 
not establish an intent on the part of the veteran to seek 
service connection for that condition.  See KL v. Brown, 5 
Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 
35 (1995).

Here, service connection for PTSD was granted based upon the 
veteran's successful application to reopen the claim, which 
was filed on November 18, 1996.  The Board finds that the RO 
has granted the earliest effective date possible based upon 
the facts in this case and the law and regulations.  
Therefore, the appeal must be denied.




ORDER

Entitlement to an effective date earlier than November 18, 
1996, for the grant of service connection for PTSD is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


